Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
The withdrawal of the restriction requirement of May 16, 2022 was due to claim 1 having been found potentially allowable over the prior art of record, and claim 9 being dependent upon claim 1, thus favoring a withdrawal of the lack of unity requirement.  The applicant has amended claim 9 to result in claim 9 being neither dependent on claim 1, and failing to include all limitations of the allowed base claim. As a result, claim 9 lacks unity of invention because the claim does not share the same or corresponding technical features with the invention of claim 1.
According, applicant has received an action on the merits for the originally presented invention represented by claim 1, and as such, the catalyst composition was effectively elected by original presentation. Claim 9 as originally filed is no longer representative of the elected invention and is hereby withdrawn from consideration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 1-8 is hereby withdrawn.  The following new rejection is applicable:

Claims 3, 7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites that the “second active component” comprises Pt and Pd.  This lacks proper antecedent basis in that that the second active composition in claim 1 is identified as either copper or copper and iron.
	Claim 7 recites a catalyst of claim 6 having a ratio of Pt, Pd and Pd in the first active component.  This essentially lacks antecedent basis in that the first active ingredient of claim 1 is Pt and Pd, not Pt, Pd and Pd.
Claim 11  recites and additive having “no or relatively low catalytic activity”.  This language is indefinite in that “no or relatively low” is relative language with no point of reference.  Relatively low activity for catalyzing what?  The improvement is also queried;  activity, selectivity or service life compared to what standard?

Allowable Subject Matter
Claims 1, 2, 4-6 and 8 are allowable over the prior art of record for the reasons set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed September 20, 2022 are moot in view of the new rejections set forth hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732